Case 4:21-cv-01113 Document 6 Filed on 07/30/21 in TXSD Page 1 of 6
                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                                  July 30, 2021
                                                                               Nathan Ochsner, Clerk

                    UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF TEXAS
                         HOUSTON DIVISION

       JOE ANGEL FALCON,               § CIVIL ACTION NO.
       (SPN #01989920)                 § 4:21-cv-1113
                  Petitioner,          §
                                       §
                                       §
              vs.                      § JUDGE CHARLES ESKRIDGE
                                       §
                                       §
       BOBBY LUMPKIN,                  §
                Respondent.            §

                      MEMORANDUM ON DISMISSAL
           The petition by Petitioner Joe Angel Falcon for a writ of
      habeas corpus under 28 USC § 2254 is construed as brought under
      § 2241. As so construed, it is dismissed because he hasn’t
      exhausted available state court remedies. Dkt 1. His motion to
      proceed in forma pauperis is granted. Dkt 2.
                1. Background
           The Court received the current petition in April 2021. Falcon
      has previously brought other related civil actions against law
      enforcement officers pursuant to 42 USC § 1983. See Civil
      Action Nos 4:21-0259 & 4:21-0479.
           Falcon states that he’s currently confined at the Rusk State
      Hospital as a pretrial detainee. He makes a number of related, but
      somewhat cryptic, arguments that his current confinement is
      void. First, he alleges that he’s an active law-enforcement officer,
      and he has a protective order against Robert Hopkin, C. Wade,
      Michael Corvel, and Sergeant Crawford. Second, his “no holds
      bond serial number #042656781503” and the “arrive screens on
      all police squad vehicles what im allowed to do.” Third, “safety
      of the courthouses and court officials. The bailiffs and attorney
      are stating im incompetent and unco[opera]tive and people
      holding me hostage in ‘tunnels’ were part of several bombing in
Case 4:21-cv-01113 Document 6 Filed on 07/30/21 in TXSD Page 2 of 6




      Houston and other cities such as Miami Police Department.”
      Fourth, he demands that his bond be honored and that an
      investigation occur of the imposter officers, stating, “Honor what
      is said about people listed on the no holds bond serial number
      042656781503 cause last time this happened a lot of people
      died.” Fifth, he states that he is in pain from being choked, and
      he needs money to pay for medical bills. Dkt 1 at 6–7.
           As noted, Falcon filed a civil-rights complaint in January
      2021, a little more than two months prior to the one here. See
      Falcon v Hopkin, Civil Action Number 4:21-0259. Those claims
      appear to derive from the same set of operative facts. Judge Keith
      Ellison summarized them as follows:
                    Plaintiff Joe Angel Falcon, a Harris County pretrial
               detainee in custody of the Rusk State Hospital, filed this
               pro se lawsuit under 42 U.S.C. § 1983 against Harris
               County Precinct 1 Constables Robert Hopkin, C. Wade,
               “Corvel,” “male Crawford and his family,” and “Art
               Acevedo, Chief of Police also known as Alenize.”
               Plaintiff filed an incomplete and unsigned application to
               proceed in forma pauperis. . . .
                    Plaintiff was arrested in Harris County, Texas, in
               July 2019 and charged with “unlawfully, intentionally
               and knowingly harm[ing] and threaten[ing] to harm
               B[randan] Hopkins by an unlawful act, namely Murder,
               in retaliation for and on account of the service and status
               of B[randan] Hopkins as a public servant.” State v. Falcon,
               Cause No. 1639098 in the 337th District Court of Harris
               County, Texas. The charges were enhanced by a prior
               felony conviction for aggravated robbery with a deadly
               weapon, and remain pending. Plaintiff exhibited
               symptoms of mental illness during his probable cause
               hearing, and the district court subsequently found him
               incompetent. He was ordered committed to Rusk State
               Hospital, where he currently remains.
                    Plaintiff identified himself in his pro se criminal
               pleadings as “Mr. Dr. M.D. Police Officer Agent Joe
               Angel Falcon Bar Association #2738,” and claimed to

                                       2
Case 4:21-cv-01113 Document 6 Filed on 07/30/21 in TXSD Page 3 of 6




                hold “Badge #4427” and “F.B.I. badge #4427.” He
                informed the state court that the arresting officers were
                criminals or fugitives he had arrested, and that he was a
                “Presidentual [sic] Elective” with a “Presidentual [sic]
                Bond” who could not be arrested or detained.
                     The Court references these allegations from
                plaintiff’s state court pleadings because they help clarify
                his claims in the instant lawsuit. In setting forth his
                Statement of Claim in the section 1983 complaint,
                plaintiff alleges as follows:
                     I went to file civil complaint about Sylvester
                     Turner’s past convictions of rape. Impersonating
                     officer Robert Hopkin showed up to see what the
                     problem suposedly [sic] was. I told Robert Hopkin,
                     someone I arrested for child molestation that he’s
                     not a police officer, that said cause he got in my face.
                     I leave outside Robert Hopkin followed with a
                     loaded stun gun. Squad car drove by C. Wade which
                     he is also a fugitive. The arrival screen states I’m the
                     Highest Ranking and Most Respected. I got put in
                     the back of the squad car I told them I’m H.P.D.,
                     Harris County Sheriff, U.S. Marshal, & F.B.I. with a
                     Presidentual [sic] Bond #042656781503 that’s on
                     record[.]
                (Docket Entry No. 1, p. 4.)
                     Plaintiff also alleges that the imposter and/or
                fugitive police officers held him in a choke hold in the
                back of the squad car, but he seeks no judicial relief
                expressly related to such allegations.
                     In pleading the relief he requests, plaintiff states,
                “Help!! I’m being held Hostage and Rail Roaded. Honor
                my No Holds Bond and reinstate my non-lost badge.”
                Id.
           Judge Ellison determined that Falcon’s claims were
      delusional. He dismissed the complaint as frivolous and for
      failure to state a claim on February 2, 2021, finding them to be
      barred by the doctrine in Heck v Humphrey, 512 US 477 (1994).
                                        3
Case 4:21-cv-01113 Document 6 Filed on 07/30/21 in TXSD Page 4 of 6




           As also noted above, Falcon filed another civil-rights
      complaint on February 11, 2021. Falcon v Wade, Civil Action
      Number 4:21-0479. This Court dismissed that complaint as
      malicious on July 9, 2021, because it duplicated the allegations
      already adjudicated and dismissed before Judge Ellison.
           In the meantime, Falcon had already filed this action on
      April 6, 2021, now seeking a writ of habeas corpus under 28 USC
      § 2254. It happened to also be assigned to this Court.
                2. Legal standard
           Falcon complains that he’s being illegally detained prior to
      trial and seeks immediate discharge from custody. But a
      petitioner may not seek pretrial habeas corpus relief under 28 USC
      § 2254, which “applies only to post-trial situations and affords
      relief to a petitioner ‘in custody pursuant to the judgment of a
      state court.”’ Dickerson v Louisiana, 816 F2d 220, 224 (5th Cir
      1987), quoting 28 USC § 2254(a) and (b). Inmates challenging
      their pretrial confinement must instead proceed under 28 USC
      § 2241, “which applies to persons in custody regardless of
      whether final judgment has been rendered and regardless of the
      present status of the case pending against him.” Dickerson, 816
      F2d at 224; see also Braden v 30th Judicial Circuit Court of Kentucky,
      410 US 484 (1973).
           As such, Falcon’s petition is construed as a request for relief
      under § 2241(c). But to be clear, pretrial relief on habeas corpus is
      available only to enforce a state’s obligation to bring a defendant
      promptly to trial—not to adjudicate the merits of a speedy-trial
      claim under the Sixth Amendment and bar the state from
      proceeding to trial. Dickerson, 816 F2d at 221.
           Section 2241(c)(3) provides in relevant part that the writ of
      habeas corpus “shall not extend to a prisoner unless . . . He is in
      custody in violation of the constitution or laws or treaties of the
      United States.” But in addition to being in custody as required by
      statute, the Fifth Circuit requires that a petitioner seeking pretrial
      release pursuant to § 2241 must also “have exhausted his available
      state remedies.” Dickerson, 816 F2d at 224. More precisely, even
      though the text of § 2241 confers jurisdiction on federal courts
      to consider pretrial habeas corpus petitions, federal courts “should
                                        4
Case 4:21-cv-01113 Document 6 Filed on 07/30/21 in TXSD Page 5 of 6




      abstain” from exercising such jurisdiction “if the issues raised in
      the petition may be resolved either by trial on the merits in the
      state court or by other state procedures available to the
      petitioner.” Dickerson, 816 F2d at 225 (collecting cases). This
      judicially-created exhaustion requirement was “crafted on
      federalism grounds in order to protect the state courts’
      opportunity to confront and resolve initially any constitutional
      issues arising within their jurisdictions as well as to limit federal
      interference in the state adjudicatory process.” Ibid (collecting
      cases); see also Brown v Estelle, 530 F2d 1280, 1283–84 (5th Cir
      1976).
                3. Analysis
           At the time of filing this action, Falcon was confined at the
      Rusk State Hospital. This satisfies the in-custody requirement. But
      he hasn’t exhausted the state remedies available to him on his
      claim.
           Texas has adequate and effective state procedures for
      obtaining a speedy trial. And that is to seek pretrial relief on
      speedy-trial grounds by the filing of a petition for writ of
      mandamus in the Texas Court of Criminal Appeals. See Chapman v
      Evans, 744 SW2d 133, 135–138 (Tex Crim App 1988)
      (conditionally granting mandamus petition to compel the setting
      for trial or dismissal of pending indictment); Thomas v Stevenson,
      561 SW2d 845, 846–47 (Tex Crim App 1978) (same).
           Falcon states in his pleadings only that he exhausted state
      court remedies by filing a civil-rights complaint under 42 USC
      § 1983. Dkt 1 at 8. Be that as it may, online research confirms
      that he hasn’t filed a petition for a writ of mandamus in the Texas
      Court of Criminal Appeals. The highest state court with criminal-
      law jurisdiction in Texas thus hasn’t had a fair opportunity to
      consider Falcon’s speedy-trial claim.
           The due administration of justice is best served here by
      requiring exhaustion of the available state-court remedy. See
      Brown, 530 F2d at 1283–84 (requiring exhaustion by way of
      mandamus, as applied under Texas law in effect prior to 1977
      amendment to Article V, Section 5 of the Texas Constitution).

                                       5
Case 4:21-cv-01113 Document 6 Filed on 07/30/21 in TXSD Page 6 of 6




               4. Conclusion
          The petition for a writ of habeas corpus filed by Petitioner Joe
      Angel Falcon is DISMISSED WITHOUT PREJUDICE for failure to
      exhaust available state remedies on his asserted claim. Dkt 1.
          His motion for leave to proceed in forma pauperis is GRANTED.
      Dkt 2.
          All other pending motions are DENIED AS MOOT.
          SO ORDERED.
          Signed on July 30, 2021        , at Houston, Texas.


                                    ________________________
                                    Hon. Charles Eskridge
                                    United States District Judge




                                       6
